Citation Nr: 0703426	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for muscular dystrophy, claimed as myotubular 
myopathy.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to February 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for myotubular 
myopathy.  The RO also denied the veteran's claim of 
entitlement to a TDIU.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In November 2006, the Board received a letter from the 
veteran, which was construed as a motion to advance his 
appeal on the Board's docket due to financial hardship and 
poor health.  The law requires that Board appeals must be 
considered in the order in which they are entered on the 
Board's docket, unless specific grounds for advancement are 
met.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900 
(2005).  The Board will dismiss this motion as moot, in that 
the Board was in the process of finalizing the decision in 
this appeal when the motion was received.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of this decision, and is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a November 1972 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
muscle or nerve disease.

2.  In an unappealed August 2000 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for multiple sclerosis.

3.  The additional evidence received since the August 2000 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The veteran has been shown to have myotubular myopathy, 
which is a form of muscular dystrophy and a congenital 
disorder.

5.  The competent and probative evidence of record shows that 
the veteran sustained a superimposed injury during service in 
the form of overuse of muscles, and that the veteran's 
muscular dystrophy was chronically worsened by this injury 
beyond its natural progression during service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's August 2000 rating 
decision is new and material; thus, the claim of service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

2.  The veteran's congenital muscular dystrophy, which has 
been diagnosed as myotubular myopathy, was aggravated during 
service . 38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.306 (2005); VAOPGCPREC 3-2003.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

It appears in this case that the medical opinions and 
clinical records on file are sufficient to resolve the matter 
of whether new and material evidence has been received to 
reopen the previously denied claim for service connection in 
the veteran's favor.  Furthermore, having reviewed that claim 
on the merits, the Board believes that the evidence of record 
also supports of a grant of service connection for the 
claimed muscular dystrophy.  Thus, the Board finds that any 
errors on the part of VA in fulfilling its duties under the 
VCAA with respect to this claim are rendered moot.

The veteran's claim of entitlement to a TDIU will be 
discussed in further detail in the REMAND portion of this 
decision.

II.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for muscular dystrophy

The record reflects that, in a November 1972 decision, the 
Board denied the veteran's claim of entitlement to service 
connection for a muscle or nerve disease.  The evidence of 
record at the time included the veteran's service medical 
records, which were negative for any findings of muscle or 
nerve disease, and post-service medical records, which showed 
that the first medical report reflecting a finding of such a 
disease was dated in 1971, approximately seven years after 
his discharge from service.  

In February 1998, the veteran filed to reopen that claim.  In 
support of his claim, he submitted medical evidence showing 
that he had been receiving ongoing treatment for muscular 
dystrophy since 1971.  Some of these medical records also 
reveal that a diagnosis of multiple sclerosis had at one time 
been considered by his treating physicians, but that it was 
ultimately determined that his physical deterioration was 
attributable to a form of muscular dystrophy.

Shortly thereafter, in a July 1998 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for muscular dystrophy.  The veteran 
did not subsequently disagree with this decision within one 
year of receiving notice from the RO; thus, this decision 
became final.

The veteran subsequently filed to reopen that claim once 
again in March 2000.  In support of that claim, he submitted 
clinical records reflecting treatment for a form of muscular 
dystrophy called myotubular myopathy.  It appears from these 
records that other diagnoses were considered at various 
times, such as multiple sclerosis and Charcot-Marie-Tooth 
disease, but that he was ultimately found to be suffering 
from congenital myotubular myopathy.

In an August 2000 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for "multiple sclerosis."  This decision was not appealed, 
and became final.

The veteran is now seeking to once again reopen that claim.  
He essentially contends that he suffers from myotubular 
myopathy, which is a congenital disorder, and that this 
disease was aggravated by physical activity during his 
military service.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes in passing that, in the August 2000 rating 
decision, the RO characterized the veteran's claim as being a 
claim for service connection for multiple sclerosis, rather 
than for muscular dystrophy, which was how the disability was 
characterized in the earlier 1998 rating decision.  However, 
although the diagnosis for his the claimed disease has 
changed on several occasions since it was first found by 
physicians in 1971, it is clear from his medical records, the 
statements of the veteran and his representative, and the 
decisions of the Board and the RO, that the disease entity at 
issue in this case is the same one that was the subject of 
the November 1972 Board decision, and the 1998 and 2000 
rating decisions.  

Consequently, the Board concludes that the August 2000 rating 
decision is the last final decision issued with respect to 
the claim currently on appeal.  Thus, the Board will turn to 
the question of whether new and material evidence has been 
received by VA since the August 2000 rating decision.

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)). Because the appellant's claim was received 
in March 2002, this amendment is applicable to the present 
appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claims for service connection in this matter under 
the current version of 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).

In support of his claim to reopen, the veteran has submitted 
letters from two private physicians indicating that muscular 
dystrophy could be made worse by physical activity.  
Specifically, the Board notes a March 2002 letter from Dr. 
P.G., the director of the Muscular Dystrophy Association 
Clinic, in which the physician explained that the veteran was 
being followed at his clinical for myotubular myopathy, which 
was an inherited and often congenital condition of slowly 
progressive muscle weakness.  The physician explained that 
symptoms of limb, torso, and neck weakness could be subtle at 
first, but gradually worsen with time.  The physician found 
that it was possible that extreme physical exertion could 
worsen the symptoms by stressing genetically weak muscles.  

The Board also notes an April 2004 letter, from another 
private physician, Dr. J.C., in which the physician indicated 
that the veteran was under his care for muscular dystrophy, 
which could be made worse by strenuous physical activity.  
That physician signed another letter in April 2005 in which 
he noted that the veteran has congenital myopathy and 
experienced severe weakness as a result. 

As will be discussed in greater below, in November 2006, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA).  The opinion was received, and that VA 
physician provided further support for the proposition that 
the strenuous physical activity experienced by the veteran in 
service could have aggravated the claimed congenital 
disorder.

The Board finds that these opinions constitute new and 
material evidence in that they are not cumulative nor 
redundant of previously submitted evidence, and they appear 
to raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen his claim.  To this 
extent, the benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board will proceed 
to adjudicate it on a de novo basis.  Because the benefit 
sought on appeal is being granted, the Board believes that 
the veteran will not be prejudiced by this action.

III.  Entitlement to service connection for muscular 
dystrophy, claimed as myotubular myopathy

As noted above, the veteran contends that he suffers from 
myotubular myopathy, which is a congenital disorder, and that 
this disease was aggravated by physical activity during his 
military service.  In support of his claim, he points to 
difficulties he experienced in service, such as repeated back 
complaints, and he has reported that he had to repeat boot 
camp because he was unable to adequately perform many of the 
required physical activities the first time.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. 

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited 
exceptions to this rule. Service connection may be granted 
for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).

In this case, the service medical records do not reveal any 
specific finding of myotubular myopathy or other muscular 
dystrophy in service.  However, these records do show that 
the veteran sustained several musculoskeletal injuries in 
service, including sustaining a stress fracture to the mid 
portion of the shaft of the 2nd metatarsal of the left foot 
in June 1960, dislocating his left elbow in June 1961, 
striking his knee on the ground after falling from a rope in 
October 1963, and sustaining an abrasion of the middle finger 
of the left hand in November 1963.

The service medical records also show that the veteran 
complained of back pain on several occasions.  In an April 
1962 clinical record, it was noted that he had scoliosis of 
the spine.  Subsequent clinical records dated in May 1963, 
November 1963, and December 1963 reveal complaints of back 
pain.  In November 1963, an examiner indicated that x-rays 
were negative for any evidence of spondylolysis or 
spondylolisthesis, but in December 1963, another examiner 
noted a finding of questionable spondylolisthesis on x-rays.

The earliest post-service medical evidence of record 
specifically suggesting the presence of a disease entity such 
as the veteran's claimed muscular dystrophy is a March 1971 
letter in which a private physician indicated that the 
veteran had been seen for weakness in the extremities.  It 
was noted that the veteran had denied such weakness, but that 
the physician had reviewed "considerable" documentation 
from his supervisors indicating that the veteran seemed to be 
having trouble with his upper and lower extremities.  The 
physician concluded that the veteran's neurological 
examination revealed definite abnormalities with distal 
weakness bilaterally in the upper and lower extremities, and 
that further evaluation was necessary to determine the cause.

A March 1986 report from another physician indicates that the 
veteran had a history of muscle weakness, which was first 
documented in 1971.  It was noted that the veteran did not 
have any problems as a child and was physically active.  
However, the veteran also reported that he had been unable to 
pass physical fitness tests in the military, but was accepted 
anyways.  He further indicated that he was "less capable" 
than others in service, but was able to perform reasonably 
well.  The veteran also noted that he had been told that he 
had a curvature of the spine.  Following examination, the 
physician noted an impression of long-standing muscular 
weakness, which had been diagnosed as possible myotubular 
myopathy, a rare, slowly progressing congenital type of 
myopathy.

VA clinical records dated since 1997 contain numerous 
references to the veteran having a history of muscular 
dystrophy or myotubular myopathy since 1971.  As noted, the 
record also contains a March 2002 letter from Dr. P.G. in 
which the physician noted that the veteran was being followed 
at his clinical for myotubular myopathy, which was an 
inherited and often congenital condition of slowly 
progressive muscle weakness.  The physician explained that 
symptoms of limb, torso, and neck weakness could be subtle at 
first, but gradually worsen with time.  The physician found 
that it was possible that extreme physical exertion could 
worsen the symptoms by stressing genetically weak muscles.  
In the April 2004 letter, Dr. J.C. indicated that the veteran 
was under his care for muscular dystrophy, which could be 
made worse by strenuous physical activity.  That physician 
signed another letter in April 2005 in which he noted that 
the veteran has congenital myopathy and experienced severe 
weakness as a result. 

In November 2006, the Board requested a medical opinion from 
the VHA regarding the etiology of the veteran's claimed 
disability.  Specifically, the Board requested that a 
neurologist review the claims folder, and offer an opinion as 
to whether the veteran has myotubular myopathy, and an 
opinion as to whether the claimed disability manifested while 
the veteran was on active duty.

In December 2006, in accordance with this request, a VA 
physician reviewed the veteran's claims folder and completed 
a memorandum detailing the physician's findings regarding the 
etiology of the claimed disease.  That physician, Dr. E.E., 
noted that he could not independently verify whether or not 
the veteran had myotubular myopathy because there was no 
record of a muscle biopsy examination, which is necessary for 
such a diagnosis.  However, Dr. E.E. further noted that he 
had no reason to doubt the diagnosis that was initially made 
by Dr. M.L., and repeated by many others.  Furthermore, Dr. 
E.E. found that his review of the evidence led him to 
conclude that the veteran does likely have a form of muscular 
dystrophy, and that myotubular myopathy is a type of muscular 
dystrophy.  

Dr. E.E. also determined that, as a genetic disorder, the 
veteran's muscular dystrophy had its onset at conception, and 
did exist prior to military service.  However, the physician 
further found that the disorder manifested while he was in 
service, as shown by his inability to perform a chin-up, his 
failure to pass basic training initially, the repeated 
episodes of back pain, and the left metatarsal stress 
fracture.  The physician explained that the repeated episodes 
of back pain, despite normal x-rays, and the inability to 
perform chin-ups suggested a permanent worsening of the 
underlying pathology of his muscular dystrophy.  It was noted 
that it is well-recognized that patients with muscular 
dystrophies can suffer irreversible muscle damage by exercise 
to full exhaustion because their muscles are unable to repair 
and hypertrophy from the overuse injury like normal muscles.  
It was also noted that the avoidance of exercise to full 
exhaustion is a standard recommendation made by physicians 
treating muscular dystrophy patients, and that research with 
animal models of muscular dystrophy has confirmed that 
permanent muscle damage is caused by exercise to full 
exhaustion.

Thus, Dr. E.E. concluded that it was at least as likely as 
not that the disorder increased in severity during service 
beyond the natural history of the condition due to overuse 
injury experienced by the patient during service.  The 
physician noted that he essentially agreed with the opinion 
of the veteran's private physicians that extreme physical 
exertion could worsen the symptoms of muscular dystrophy; 
however, he did not agree with the other proposed diagnosis 
of Charcot-Marie-Tooth disease, which is an inherited 
neuropathy.  Dr. E.E. found that such a diagnosis would be 
inconsistent with the data contained in an electromyography 
study in March 1971, which showed no abnormalities of that 
nature.

In light of the aforementioned record, the Board concludes 
that the veteran is clearly shown to be suffering from a form 
of muscular dystrophy, which is most likely myotubular 
myopathy.  Although Dr. E.E. indicated that he could not 
independently confirm this diagnosis without a biopsy, he 
indicated that the veteran definitely suffered from a form of 
muscular dystrophy, and that myotubular myopathy was a form 
of muscular dystrophy.  The Board notes that, although the 
veteran's treating physicians have considered other diagnoses 
over the years, they appear to have ultimately reached the 
consensus that the veteran has myotubular myopathy, and Dr. 
E.E. indicated that he had no reason to doubt their findings.

The Board further concludes that the record also clearly 
shows the veteran's muscular dystrophy to be a congenital 
disorder; and thus, preexisting his entry into active 
service.  The Board believes this conclusion to be strongly 
supported by the evidence of record, including the findings 
of Dr. E.E., the treatment records that have been associated 
with the record since 1971, and the letters recently 
submitted by the veteran from his treating physicians.

As noted above, a congenital defect is not a disease or 
injury in the meaning of applicable legislation for 
disability compensation purposes.  However, service 
connection may be granted for a congenital or developmental 
disorder in certain limited circumstances, such as when 
aggravated by a superimposed disease or injury. 

In this case, Dr. E.E. reviewed the record and found that the 
veteran sustained a superimposed injury during service in the 
form overuse of his muscles, and that his muscular dystrophy 
prevented those muscles from healing to the same degree that 
normal muscles would.  Dr. E.E. further found that the 
veteran's repeated complaints of back pain during service, 
his reported inability to perform adequately during boot 
camp, and his left metatarsal stress fracture, all support 
the conclusion that his muscular dystrophy underwent a 
permanent worsening while he was on active duty.  The 
physician indicated that such a scenario is consistent with 
the widely held belief that muscular dystrophies can suffer 
irreversible muscle damage by exercise to full exhaustion 
because the muscles are unable to repair from the overuse 
injury like normal muscles.

The Board notes that Dr. E.E.'s findings are consistent with 
those expressed in the two private medical opinions submitted 
by the veteran in support of his claim, and there appear to 
be no contrary medical opinions currently associated with the 
record.  As discussed in detail above, service connection may 
be granted for congenital disorders that are subject to a 
superimposed injury during service.  Here, it has been shown 
that the veteran's congenital muscular dystrophy first 
manifested in service as a result of injury through overuse 
of his muscles, and that the disease was permanently 
aggravated as a result of that superimposed injury.  

Accordingly, the Board finds that service connection for the 
veteran's muscular dystrophy, which has been specifically 
diagnosed as myotubular myopathy, is warranted.  Thus, the 
benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for muscular dystrophy, 
claimed as myotubular myopathy, is reopened.

Entitlement to service connection for muscular dystrophy, 
diagnosed as myotubular myopathy, is granted.


REMAND

The veteran is also seeking entitlement to a TDIU.  He 
essentially contends that he is unable to obtain or maintain 
substantially gainful employment as a result of his muscular 
dystrophy.

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities. Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2003); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2005).

The record reflects that the veteran's claim of entitlement 
to a TDIU was denied by the RO because his claimed muscular 
dystrophy was not a service-connected disability and he had 
no other service-connected disabilities.  Obviously, these 
facts have changed as a consequence of the Board's grant of 
service connection for muscular dystrophy.  However, because 
the agency of original jurisdiction (AOJ) has not yet had the 
opportunity to implement the Board's grant, and to assign an 
appropriate disability rating, the Board cannot adjudicate 
the claim of entitlement to a TDIU.  

Therefore, the Board finds that this claim must be remanded 
so that the grant of service connection for muscular 
dystrophy can be implemented, and the appropriate disability 
rating can be assigned.  Once that has occurred, the AOJ must 
readjudicate the claim of entitlement to a TDIU.  

The Board notes that the AOJ is also free to undertake any 
additional development deemed necessary to comply with VA's 
duties under the VCAA on the issue of entitlement to a TDIU.

Accordingly, this case is REMANDED for the following action:

Once the AOJ has implemented the grant of 
entitlement to service connection for 
muscular dystrophy, and assigned a 
disability evaluation, the AOJ must 
readjudicate the claim of entitlement to 
a TDIU.  The AOJ is free to undertake any 
additional developmental deemed 
necessary.  If the benefit sought on 
appeal remains denied, the AOJ should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


